Citation Nr: 0733017	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  07-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1946, and from April 1956 to August 1975.  He died in July 
2005.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  A 
hearing was held before the undersigned Veterans Law Judge in 
May 2007.  


FINDINGS OF FACT

1.  During his lifetime, the veteran established service 
connection for major depression secondary to traumatic 
arthritis of the knees, rated as 50 percent disabling; status 
post arthroplasty in post total left knee replacement, rated 
as 30 percent disabling; status post right total knee 
replacement, rated as 30 percent disabling; degenerative 
arthritis of the cervical spine, rated as 30 percent 
disabling; and high frequency hearing loss, rated as 
noncompensably disabling.  

2.  The veteran died on July [redacted], 2005 at the age of 79 due to 
heart failure.

3.  The service-connected disabilities contributed to the 
veteran's death.  


CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1101, 1103, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002 
and Supp 2006); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to service connection 
for the cause of the veteran's death.  Service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The veteran had active service from August 1943 to December 
1946, and from April 1956 to August 1975.  During his 
lifetime, the veteran established service connection for 
major depression secondary to traumatic arthritis of the 
knees, rated as 50 percent disabling; status post 
arthroplasty in post total left knee replacement, rated as 30 
percent disabling; status post right total knee replacement, 
rated as 30 percent disabling; degenerative arthritis of the 
cervical spine, rated as 30 percent disabling; and high 
frequency hearing loss, rated as noncompensably disabling.  

After service, in December 1987, an EKG conducted by the VA 
was interpreted as being abnormal with a right bundle branch 
block.  The report of an examination conducted at that time 
shows that the diagnoses included hypertensive EV disease - 
mitral valve systolic murmur.  A January 1999 echocardiogram 
report indicates that there was a dilated left ventricular 
chamber, mild systolic dysfunction with ejection fraction of 
47%, and an echo dense mass in the posterior leaflet of the 
mitral valve suggestive of vegetation, mild mitral 
regurgitation, and trace pulmonic regurgitation.  The aortic 
root diameter, right ventricle, right atrium, left atrium and 
tricuspid valve were all normal.  

The veteran's right and left knee replacements were performed 
in 1991 and 1992.  A VA operation summary dated in August 
1995 reflects that the veteran had a history of progressive 
malaise, fatigue and weight loss for three months.  He also 
had pain, redness and swelling around the right knee, as well 
as fevers and chills.  The diagnosis was infected right total 
knee arthroplasty.  The veteran underwent surgery for 
irrigation and debridement, with removal of implant and 
placement of an articulating antibiotic spacer.  A VA 
hospital discharge summary dated in September 1995 reflects 
that the discharge diagnoses were (1) infected right total 
knee arthroplasty, (2) subacute bacterial endocarditis; and 
(3) affecting organism of both number 1 and number 2 
streptococcus sanguis.  It was also noted that he had a past 
history of a heart murmur.  In the report, it was noted that 
an echocardiogram had been suspicious for "vegetation" on 
the posterior leaflet of the mitral valve.  Treatment 
included intravenous antibiotics.  A VA EKG report dated in 
October 1995 reflects diagnoses of normal sinus rhythm with 
sinus arrhythmia, and right bundle branch block.  
        
A letter dated in October 2001 from Cardiovascular 
Consultants of Nevada reflects that in July 2000, the veteran 
fell unconscious during a walk.  On examination, he had a 
noticeable heart murmur.  In September 2000, he was 
hospitalized for tests, and reportedly endured several heart 
attacks.  Later in September 2000, the veteran underwent 
surgery with triple bypass, replacement of mitral valve, and 
cleaning out of the carotid artery.  He also had a 
defibrillator implanted.  

The veteran died on July [redacted], 2005 at the age of 79.  The 
cause of death listed on his death certificate was congestive 
heart failure due to or as a consequence of coronary artery 
disease.  Also listed under the heading "other significant 
conditions" was chronic obstructive pulmonary disease.  

A VA medical opinion dated in April 2006 indicates that the 
VA physician concluded that the mitral murmur was heard 
before the subacute bacterial endocarditis settled on it.  
The physician further stated that the right knee prosthesis 
was a nidus for the disseminated infection which lead to the 
subacute bacterial endocarditis and vegetation on the mitral 
valve, but it was not the cause of the infection, but merely 
a step in the disease process.  He concluded that it is 
therefore, not more likely than not that the veteran's knee 
replacements contributed to his death.  

On the other hand, the report of an independent medical 
expert, Alan Heldman, M.D., a professor of medicine and the 
clinical chief of the division of cardiology at a school of 
medicine offered an opinion in September 2007 (at the request 
of the Board) in which he stated that it was more likely than 
not that the veteran's service-connected disorders 
contributed to his death.  He noted that disabilities such as 
joint prostheses do adversely influence outcomes for patients 
with cardiovascular disease for example by limiting exercise 
capacity after heart surgery.  

In July 2007, the appellant submitted a statement from T. J. 
Higgins, Jr., MD, a Board Certified physician in medical 
toxicology and emergency medicine.  He reviewed VA records 
and found that the veteran suffered a bacterial infection of 
his heart which ultimately resulted in a valve replacement.  
It was his opinion that this infection and subsequent surgery 
would have had a contributory effect on a future myocardial 
infarction.  

Resolving all reasonable doubt in favor of the claimant, the 
Board finds that the veteran's service-connected disabilities 
contributed substantially and materially to cause the 
veteran's death.  Accordingly, the appeal may be granted.    




ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


